Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose wherein the method comprises transmitting a wireless electrical signal from a location outside the subject’s body to a location inside the subject's body, receiving the signal at the ones or more sensors, powering the sensor using the received signal, sensing evaluation data at the sensor, and outputting the sensed data from the sensor to a receiving unit located outside of the body.

 


Response to Arguments
Applicant’s arguments, filed July 11, 2022, with respect to the rejection(s) of claim(s) 29, 39, and 65-70 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in. Please direct attention to rejection below, specifically reference Townsend regarding the amended limitation of wherein the one or more sensors are configured to obtain evaluation data characterizing motion or movement of the implanted medical device and where the one or more sensors comprises an accelerometer.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Regarding the combination of Janna and Mazar, Examiner contends that both are directed towards solving the problem of receiving physiological data from a patient. Examiner emphasizes Col. 5, Lines 46-62 of Mazar, which reads: 
Devices 202, 204, and 206 can be implantable devices or external devices that may provide one or more of the following functions with respect to a patient: (1) sensing, (2) data analysis, and (3) therapy. For example, in one embodiment, devices 202, 204, and 206 can be implanted or external devices used to measure a variety of physiological, subjective, and environmental conditions of a patient using electrical, mechanical, and/or chemical means. The devices 202, 204, and 206 can be configured to automatically gather data or can require manual intervention by the patient. The devices 202, 204, and 206 can be configured to store data related to the physiological and/or subjective measurements and/or transmit the data to the communications system 210 using a variety of methods, described in detail below. Although three devices 202, 204, and 206 are illustrated in the example embodiment shown, more or fewer devices may be used for a given patient.

The manual intervention by the patient teaches the collection of data at a desired point in time. Mazar does not teach away from the use of a sensor such as an accelerometer, and Examiner contends through the rejection below, that the combination of Janna, Mazar, and Townsend teaches collecting the claimed evaluation data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 65-70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0152621 to Janna et al. in view of U.S. Patent Pub. No. 2002/0024450 to Townsend et al. in further view of U.S. Patent No. 7,127,300 to Mazar et al. 
As to Claim 29, Janna discloses a method for detecting and/or recording an event in a subject [0027, 0076] with an implanted medical device (10) comprising one or more sensors (12a, 12b, 12c, [0084]). The medical device is an intramedullary rod (10) for insertion into a fractured bone of a subject [0084]. The method comprises the steps of monitoring a patient’s activity via the one or more sensors (12, [0100-0104]) within the medical device. The sensor can send information to the subject from a wearable device (62, [0112-0117, 0136, 0164]). The method includes instructing an external signaling device to send an interrogation signal to the implanted medical device at a desired point in time [0112-0117, 0136, 0144, 0164], simultaneously obtaining the evaluation data at the desired point in time from the one or more sensors of the implanted medical device in response to the interrogation signal [0144], and recording the reading in a memory [0086, 0100-0105, 0125, 0144].
As to Claims 65-67, Janna discloses a medical device wherein the fractured bone is a fractured tibia, femur, or humerus [0027, 0076, 0084, 0098].
As to Claim 68, Janna discloses a method wherein the recording is performed on a wearable device [0112-0015, 0144].
As to Claim 69, Janna discloses a method wherein the recording, or a portion thereof, is provided to a health care provider [0136, 0143-0144]. 
As to Claim 70, Janna discloses a method comprising obtaining data from the one or more sensors (12a, 12b, 12c, [0084]), storing the data in a memory device located on or within the medical device [0086, 0100-0105, 0125, 0144], and transferring the evaluation data from the memory to a location outside the medical device [0143-0144].
As to Claims 29 and 65-70, Janna discloses the claimed invention except for wherein the one or more sensors are configured to obtain evaluation data characterizing motion or movement of the implanted medical device, wherein the one or more sensors comprises an accelerometer and wherein the instructing is performed by the subject at a desired point in time when the subject experiences a particular event
Townsend a method for detecting and/or recording an event in a subject [0028, 0035] wherein the one or more sensors (22) are configured to obtain evaluation data characterizing motion or movement of the implanted medical device [0028, 0037] upon receipt of a trigger signal [0037] and where the one or more sensors comprises an accelerometer [0028, 0073] in order to allow for desired data storing and transmission of data received from an accelerometer within an implant [0016, 0073].
Mazar discloses a method for detecting and/or recording an event in a subject (Col. 3, Lines 52-67 – Col. 4, Lines 1- 5) including an implant with a sensor (202, 204, 206, Col. 5, Lines 46-62), and external receiver (210, Col. 5, Lines 38-45) wherein the instructing is performed by the subject at a desired point in time when the subject experiences a particular event (manual intervention by patient to collect data described in Col. 5, Lines 53-59) in order to allow for data to be collected from the sensors at discrete points in time (Col. 5, Lines 46-62). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for detecting and/or recording an event in a subject of Janna with the with the motion data and accelerometer modifications of Townsend in order to allow for desired data storing and transmission of data received from an accelerometer within an implant and with the subject instructing at a particular time modification of Mazar in order to allow for data to be collected from the sensors at discrete points in time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775